Citation Nr: 0715111
Decision Date: 05/21/07	Archive Date: 06/27/07

Citation Nr: 0715111	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-00 141	)	DATE MAY 21 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to residuals of postoperative cancer 
of the left breast.

2.  Entitlement to an initial compensable evaluation for 
residuals of postoperative cancer of the left breast.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  Such a hearing was scheduled for July 20, 2000.  
The veteran failed to appear for the hearing, and she did not 
prior to the scheduled date of the hearing request a 
postponement.  Her case has been processed as though her 
request for a hearing had been withdrawn.  See 38 C.F.R. § 
20.702(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


ORDER

The Board issued a decision on the merits of the veteran's 
claim in July 2005.  That decision denied her appeal on the 
three issues listed on the front page of this action.  The 
veteran was notified of that decision and she appealed to the 
US Court of Appeals for Veterans Claims (the Court).  

The Court subsequently reviewed the matter and in November 
2006 issued an Order that granted a Joint Motion to Remand.  
In the Court's Order, the Court wrote that it was 
incorporating the Joint Motion for Remand.  However, the 
Court did not specifically vacate the November 2006 Board 
decision.  Instead, the Court implied that it was up to the 
Board to issue a vacatur on that decision.  

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  
In order to ensure that the veteran is afforded full due 
process of law and that the decision on his appeal takes into 
consideration all the available evidence and any new 
precedential court actions and decisions, the Board vacates 
its decision of July 9, 2004.  A subsequent decision will be 
issued in its place.  

Thus, the Board's July 26, 2005, decision denying entitlement 
to service connection for migraine headaches and increased 
ratings for residuals of breast cancer and hyperthyroidism is 
vacated.




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



Citation Nr: 0520309	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to residuals of postoperative cancer 
of the left breast.

2.  Entitlement to an initial compensable evaluation for 
residuals of postoperative cancer of the left breast.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  Such a hearing was scheduled for July 20, 2000.  
The veteran failed to appear for the hearing, and she did not 
prior to the scheduled date of the hearing request a 
postponement.  Her case will, therefore, be processed as 
though her request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d) (2004).

FINDINGS OF FACT

1.  There is no medical diagnosis of a current migraine 
headache disorder.

2.  The veteran's postoperative cancer of the left breast is 
in remission and is manifested only by mild swelling of the 
left arm due to lymphedema.

3.  The veteran has been euthyroid since treatment with 
medication for hyperthyroidism was instituted while she was 
on active duty.

CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service and are not secondary to residuals of postoperative 
cancer of the left breast.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

2.  The criteria for an initial compensable evaluation for 
residuals of postoperative cancer of the left breast are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.73, 4.116,  Diagnostic Codes 5307, 5308, 7626 
(2004)  

3.  The criteria for an initial evaluation in excess of 10 
percent for hyperthyroidism are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7900 (2004).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In the veteran's case, a statement of the case furnished by 
the RO to her in November 1999 provided the laws and 
regulations pertaining to service connection and the criteria 
for rating residuals of breast cancer and hyperthyroidism, 
thereby notifying the veteran of the evidence needed to 
substantiate her claims.  A VCAA notice letter sent by the RO 
to the veteran in February 2001 informed her of the 
additional evidence which she should submit in support of her 
claims.  The RO's letter to the veteran advised her that it 
was her ultimate responsibility to provide the information 
and evidence to support her claims.  The statement of the 
case and supplemental statements of the case furnished by the 
RO to the veteran in March 2002 and December 2003 listed the 
evidence which VA had obtained and considered, thereby 
notifying the veteran of the evidence which VA had obtained.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in her possession she thought was 
relevant to her claims, it did, as noted above, advise her 
that it was her ultimate responsibility to support her claims 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA, and that any such 
error has not affected the essential fairness of the 
adjudication of her claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005).  In light of the foregoing, the 
Board concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service medical treatment records.  In addition, the 
veteran was afforded multiple VA examinations to determine 
the nature and severity of her claimed disabilities.  The 
veteran and her representative  have not identified any 
existing additional evidence which might be relevant to the 
claims on appeal.  Therefore, the Board finds that further 
assistance is not necessary and the case is ready for 
appellate review.

II. Legal Criteria
    
A. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

B. Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

38 C.F.R. § 4.116, Diagnostic Code 7626 (2004), pertaining to 
surgery of the breast, provides that surgery of both or one 
breast following wide local excision without significant 
alteration of size or form warrants a non-compensable (zero 
percent) evaluation.  An evaluation of 30 percent requires 
surgery of one breast following simple mastectomy or wide 
local excision with significant alteration of size or form.  
Note (4) to the diagnostic code provides that, for VA 
purposes, "wide local excision" (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.

38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308 (2004), 
pertaining to Muscle Groups VII and VII, the muscles of the 
upper extremities, provide that slight impairment warrants a 
non-compensable (zero percent) evaluation and an evaluation 
of 10 percent requires moderate impairment.

38 C.F.R. § 4.119, Diagnostic Code 7900 (2004), pertaining to 
hyperthyroidism, provides that an evaluation of 10 percent is 
warranted for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor; or when continuous medication is 
required for control.  An evaluation of 30 percent requires 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure.  Note (1) to the diagnostic code 
provides that if disease of the heart is the predominant 
finding, evaluate as hyperthyroid heart disease (Diagnostic 
Code 7008) if doing so would result in a higher evaluation.  
Note (2) to the diagnostic code provides that if 
ophthalmopathy is the sole finding, evaluate as impairment of 
field vision (Diagnostic Code 6080); diplopia (Diagnostic 
Code 6090); or impairment of central visual acuity 
(Diagnostic Codes 6061-6079).     

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III. Factual Background and Analysis

A. Service Connection for Migraine Headaches 

At a VA general medical examination in April 1999, which was 
conducted prior to the veteran's retirement from the United 
States Army in August 1999, the veteran complained of 
headaches for ten years which had become worse in the 
preceding year.  She stated that she had not gone to sick 
call for the headaches but she had told an oncologist who 
treated her for breast cancer about them.  She said that the 
headaches were precipitated by stress and relieved by 
Excedrin and lying down.  She indicated that the headaches 
occurred on a weekly basis except she had a more severe 
headache every two or three months.  The veteran denied 
having any dizziness, lightheadedness, or syncope associated 
with her headaches.  She complained that she had numbness and 
tingling of her head with the headaches.  It was noted that a 
CT scan of the veteran's brain in February 1998 had been 
normal.  

At a VA general medical examination in April 1999, the 
pertinent diagnosis was migraine headache with facial 
numbness, see neurological evaluation.

At a VA neurological examination in May 1999, the impression 
was likely tension-type headaches.  The examiner noted the 
veteran's history of breast cancer and stated that such 
cancer may in some cases metastasize to the brain.  He 
recommended that she seek to have an MRI of her brain with 
gallium to rule out that complication of breast cancer.

At a VA examination in January 2003, the veteran reported 
that in May 1999 she had had the MRI of her brain with 
gallium recommended by the VA neurological examiner and the 
results of that diagnostic study were normal.  She also 
indicated that her headaches which began in service ended in 
late 1999 and that since early 2000 she no longer had the 
headaches which she had experienced in 1999 and earlier.  The 
diagnosis was that the veteran did not have a current 
migraine headache disorder.  In view of the lack evidence of 
any metastasis of the veteran's breast cancer and the self-
limited nature of her headaches, the examiner stated an 
opinion that her prior transient headaches were not related 
to her service connected breast cancer residuals.

Because there is no medical diagnosis of a current disability 
of migraine headaches, to include as secondary to residuals 
of postoperative cancer of the left breast, the Board finds 
that there is no basis on which service connection for 
headaches might be allowed, on either a direct or secondary 
basis, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

B. Compensable Evaluation For Residuals of Cancer of Left 
Breast

The veteran's service medical records show that, in March 
1994, she underwent a left axillary dissection for carcinoma 
of the breast.

At a VA woman's health examination in February 2003, the 
following history was noted: diagnosis of cancer of the left 
breast and a lumpectomy in March 1994; six months of 
chemotherapy completed in August 1994; seven weeks of 
radiation therapy completed in October 1994; completion of 
treatment and remission of the disease.  A breast examination 
revealed a small left upper quadrant linear scar and axillary 
incision scar; no masses were palpated.  The diagnosis was 
breast cancer with lumpectomy in 1994, in remission.  The 
examiner reported that the only residual of the veteran's 
left breast cancer was mild swelling of the left arm, likely 
due to lymphedema.  

Because significant alteration in the size or form of the 
veteran's left breast as a result of the lumpectomy for 
cancer which was performed in March 1994 has not been shown 
by the medical evidence of record, entitlement to compensable 
evaluation for residuals of postoperative cancer of the left 
breast is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Code 7626 (2004).  

There is no medical finding of record that the mild swelling 
of the veteran's left arm which is the only current diagnosed 
residual of her postoperative cancer of the left breast 
results in more than slight impairment of her left upper 
extremity.  For that reason, there is no basis to allow a 
compensable evaluation for the mild swelling of her left arm 
as analogous to moderate impairment of the left upper 
extremity.  See  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.20, 4.73, Diagnostic Codes 5307, 5308 (2004).

In sum, the record fails to show any current significant 
disability found by competent medical evidence to be a 
residual of the veteran's service connected postoperative 
cancer of the left breast, and so, for the reasons stated 
above, the Board has concluded that the veteran is not 
entitled to a compensable evaluation for residuals of 
postoperative cancer of the left breast.   

C. Increased Evaluation for Hyperthyroidism

At a VA hyperthyroidism examination in January 2003, which 
was the first such evaluation since the veteran's separation 
from active service, it was noted that she had been mildly 
hyperthyroid and otherwise asymptomatic at the time of the 
diagnosis of her hyperthyroidism in 1993 and that she had 
been euthyroid since she began to take the medication 
methimazole in 1993 as treatment for hyperthyroidism.  
"Euthyroid" means having normal thyroid gland function.  
See Dorland's Illustrated Medical Dictionary 588 (28th ed., 
1994).  The veteran had never undergone surgery, hormone 
therapy, or chemical ablation of her thyroid gland. She had 
no neurologic, cardiovascular, or gastrointestinal symptoms 
associated with her hyperthyroidism.  On examination, the 
veteran had a soft nodular and mildly enlarged bilateral 
thyroid gland.  Her blood pressure in the right arm was 
116/79 and her pulse was 76.  Her blood pressure in the left 
arm was 123/76 and her pulse was 71.  She had no tremor or 
symptoms which would suggest myxedema.  An electrocardiogram 
(ECG) showed normal sinus rhythm.  The diagnosis was non-
toxic multinodular goiter, clinically euthyroid.

The veteran's service connected hyperthyroidism is currently 
evaluated as 10 percent disabling.  Under 38 C.F.R. § 4.119, 
Diagnostic Code 7900 (2004), the next higher schedular 
evaluation of 30 percent would require hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure, none of which has been shown in the veteran's case 
by competent medical evidence.  For that reason, entitlement 
to an evaluation in excess of 10 percent for hyperthyroidism 
is not established.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7900 (2004).

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
     
ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to residuals of postoperative cancer of 
the left breast, is denied.

Entitlement to an initial compensable evaluation for 
residuals of postoperative cancer of the left breast is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hyperthyroidism is denied.

	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


